Judgment unanimously affirmed. Memorandum: On this appeal from a judgment dismissing his writ of habeas corpus relator raises the same issues as were raised on his direct appeal from the judgment of conviction which he seeks to avoid. We affirmed the conviction (37 A D 2d 694). This court found that there was sufficient evidence of assistance of another person in commission of the robbery to sustain relator’s conviction. A writ of habeas corpus may not be utilized to review again the errors already passed on in an earlier appeal (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262). The writ was, therefore, properly dismissed, although County Court in dismissing it expressed disagreement with our decision. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present— Marsh, J. P., Witmer, Cardamone, Simons and Henry, JJ.